Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Fussner on May 23, 2022. The authorization includes the amendment to claim 5 correcting the dependency to claim 4, as well as the amendment to the specification and agreement with the drawings amendment filed May 23, 2022.

The application has been amended as follows: 
1. (Currently Amended) A system for recoating a powder bed, the system comprising:
a build platform holding a powder bed having a top surface, the top surface having a plurality of powder bed particles;
a carriage including a brush, the carriage movable over the top surface of the powder bed;
an electrode assembly including an electrode and a non-conductive dielectric shield;
a voltage supply

the brush configured to brush 
the electrode assembly being positionable over the powder bed after the brush has brushed
the top surface of the powder bed;
the non-conductive dielectric shield being located between the electrode and the top surface
of the powder bed when the electrode assembly is positioned over the powder bed; and
the voltage supply configured to produce for causing the plurality of powder particles of the top surface of the powder bed to oscillate in a region between the non-conductive dielectric shield and the top surface of the powder bed.
2. (Currently Amended) The system of Claim 1 wherein:
the electrode assembly is mounted on the carriage behind the brush relative to the direction of motion; and
the carriage is configured to position 
3. (Original) The system of Claim 1 wherein:
the powder bed is contained in a powder bed reservoir having a width and outwardly angled
edges;
the electrode assembly has a span; and
the span of the electrode is longer than the width of the powder bed reservoir.
4. (Original) The system of Claim l wherein:
the electrode assembly has one or more outer edges;
the powder bed resides in a powder bed reservoir, the powder bed reservoir has one or more
lips; and
a seal is disposed between each of the one or more outer edges and the one or more lips.
5. (Currently Amended) The system of Claim [[3]]4 wherein the seals are made of conductive material.
6. (Currently Amended) The system of Claim 1 wherein:
the powder bed resides in a powder bed reservoir having one or more top edges; and
the electrode is configured to be positioned over the powder bed in a downward motion and brought in contact with the one or more top edges of the powder bed reservoir before the voltage supply produces the high voltage alternating current signal.
7. (Currently Amended) The system of Claim 1 wherein:
the electrode assembly has one or more outer edges;
the powder bed resides in a powder bed reservoir having one or more top edges;
each of the one or more top edges include a recess; and
the one or more outer edges of the electrode are configured to be placed in the one or more recesses of the one or more top edges of the powder bed reservoir before the voltage supply produces the high voltage alternating current signal.
8. (Currently Amended) The system of Claim l further including:
a sensor configured to detect to output 
a controller configured to receive to output 
9. (Currently Amended) The system of Claim 1 further including:
an ammeter configure to measure to output 
a controller configured to receive to output ammeter. 
10. (Canceled) 
11. (Currently Amended) A system for recoating a powder bed, the system comprising:
a build platform holding a powder bed comprising a top surface having a plurality of powder bed particles;
an electrode assembly including an electrode and a non-conductive dielectric shield;
a brush on a carriage, the carriage movable in a direction over the top surface of the powder
bed and the brush configured to brush 
a voltage supply 

the powder bed being electrically grounded;
the electrode assembly being positionable over the powder bed, such that when the electrode assembly is positioned over the powder bed, the non-conductive dielectric shield is located between the electrode and the top surface of the powder bed; and
the voltage supply configured to produce 
12. (Currently Amended) The system of Claim 11 wherein:	
the electrode assembly is mounted on the carriage behind the brush relative to the direction
of motion; and
the carriage is configured to position 
13. (Original) The system of Claim 11 wherein:
the powder bed is contained in a powder bed reservoir having a width and outwardly angled edges;
the electrode assembly has a span; and
the span of the electrode is longer than the width of the powder bed reservoir.
14. (Original) The system of Claim 11 wherein:
the electrode assembly has one or more outer edges;
the powder bed resides in a powder bed reservoir, the powder bed reservoir has one or more
lips; and
a seal is disposed between each of the one or more outer edges and the one or more lips.
15. (Original) The system of Claim 14 wherein the seals are made of conductive material.
16. (Currently Amended) The system of Claim 11 wherein:
the powder bed resides in a powder bed reservoir having one or more top edges; and
the electrode is configured to be positioned over the powder bed in a downward motion and brought in contact with the one or more top edges of the powder bed reservoir before the voltage supply produces the high voltage alternating current signal.
17. (Currently Amended) The system of Claim 11 wherein:
the electrode assembly has one or more outer edges;
the powder bed resides in a powder bed reservoir having one or more top edges;
each of the one or more top edges include a recess; and
the one or more outer edges of the electrode are configured to be placed in the one or more recesses of the one or more top edges of the powder bed reservoir before the voltage supply produces the high voltage alternating current signal.
18. (Currently Amended) The system of Claim 11 further including:
a sensor configured to detect to output 
a controller configured to receive to output 
19. (Currently Amended) The system of Claim 11 further including:
an ammeter configured to measure to output 
a controller configured to receive output ammeter. 
Specification
	[0071] of Applicant’s substitute specification as filed on April 17, 2020 is amended as follows:
FIG. 10B depicts using an electrode assembly 14 that has a span 31 longer than the width [[42]]45 of powder bed reservoir 32. In this depiction, edges powder bed reservoir 32. In this depiction, edges 37 of electrode assembly 14 overlie edges 33 of powder bed reservoir 32. In addition, top edges powder bed reservoir 32. In addition, top edges 33 of powder bed reservoir 32 are angled outwardly. Angled edges 33 deflect powder inwards and keep powder in powder bed reservoir 32. The angled edges also create a curved electric field, which pushes powder back towards the center 34 of powder bed 5. The use of angled edges has been shown to work for both stationary leveling or in-motion leveling. In the case of a circular powder bed, the outer angled edge 33 should completely encircle powder bed 5. Another way to achieve the effect described with respect to FIG. 10B would be to angle the electrode assembly (both electrode and insulator) downwardly at the edges.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Labeling Figs. 1-2 as presenting Prior Art and removing reference element 17 from Figs. 4, 5, and 12A-B. Applicant submitted such an amendment to the drawings on May 23, 2022 and that amendment is entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 recites, “[a] system for recoating a powder bed, the system comprising:
a build platform holding a powder bed having a top surface, the top surface having a plurality of powder bed particles;
a carriage including a brush, the carriage movable over the top surface of the powder bed;
an electrode assembly including an electrode and a non-conductive dielectric shield;
a voltage supply in electrical communication with the powder bed and the electrode;
the brush configured to brush the top surface of the powder bed when the carriage moves in a direction over the powder bed;
the electrode assembly being positionable over the powder bed after the brush has brushed
the top surface of the powder bed;
the non-conductive dielectric shield being located between the electrode and the top surface
of the powder bed when the electrode assembly is positioned over the powder bed; and
the voltage supply configured to produce a high voltage alternating current signal that creates an alternating electric field between the electrode and the powder bed for causing the plurality of powder particles of the top surface of the powder bed to oscillate in a region between the non-conductive dielectric shield and the top surface of the powder bed.”
Claim 11 recites, “[a] system for recoating a powder bed, the system comprising:
a build platform holding a powder bed comprising a top surface having a plurality of powder bed particles;
an electrode assembly including an electrode and a non-conductive dielectric shield;
a brush on a carriage, the carriage movable in a direction over the top surface of the powder
bed and the brush configured to brush the top surface of the powder bed when the carriage is in motion;
a voltage supply in electrical communication with the powder bed and the electrode;
the powder bed being electrically grounded;
the electrode assembly being positionable over the powder bed, such that when the electrode assembly is positioned over the powder bed, the non-conductive dielectric shield is located between the electrode and the top surface of the powder bed; and
the voltage supply configured to produce a high voltage alternating current signal that causes an alternating electric field between the electrode and the powder bed.
The available prior art does not teach or suggest a system for recoating a powder bed having a voltage supply configured to produce a high voltage alternating current signal as positioned and structured as recited in claims 1 or 11. Available prior art previously published by Applicant, Coward (US 2018/0243768; US 2018/0243769), teaches a voltage supply configured to produce high voltage alternating current to evenly apply powder from a feeder. Applying these teachings to prior art additive manufacturing systems with powder bed recoaters would require impermissible hindsight bias. The teachings are too far removed to be reconfigured to teach each and every element of the recited claims.
EP 1,525,969, disclosed by Applicant in the IDS filed March 25, 2020, teaches mixing or homogenizing powder by applying an alternating electric current. Applying such teachings to prior art additive manufacturing systems would similarly constitute impermissible hindsight.
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726